PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/126,796
Filing Date: 16 Sep 2016
Appellant(s): Petisce, James, Raymond



__________________
Brett E. Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/21.

02/01/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-8, 16-18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2005/0106753) in view of Pronovost et al (US 2001/0023324), Slowey et al (US 2006/0018800) and Liu et al (US 2010/0028937) and further in view of Yokoyama et al (US 2006/0036206) and Mink et al (US 6,303,081).
Wu et al discloses a method for the detection of the presence or concentration of an analyte in a sample such as a saliva sample (e.g. abstract, para 0022).  Wu et al discloses that the analyte can be glucose (abstract, para 0002).  Wu et al discloses that the analyte can be detected with the use of a lateral flow detection device such as an assay strip (test strip) and that the sample is applied directly to the device at a sample receiving location (e.g. para’s 0022, 0042, 0045, Fig. 7).  Wu et al teaches the sample can be filtered (e.g. para’s 0024, 0048).
           Wu et al differs from the instant invention in failing to teach the device comprises glucose detection reagents.
          Pronovost et al teaches that it is known and conventional in the art to utilize glucose reagents within a test strip for detecting glucose in a saliva sample (e.g. abstract, Fig 15, para’s 0057, 0070-0071, 0087-0092).  Pronovost et al discloses that the glucose reagents can be glucose oxidase (same as discloses by applicant in the current specification).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate glucose detection reagents such as taught by Pronovost et al into the method and device of Wu et al for the detection of glucose because Wu et al 
           Wu et al and Pronovost et al differ from the instant invention in failing to teach an antibacterial agent.
Slowey et al discloses collecting a sample such as saliva and testing the sample (e.g. para’s 0002, 0049, 0050, 0069, 0070, 0083-0090).  Slowey et al discloses that a sample can be contacted with anti-bacterial agents for preserving properties in the sample (e.g. para 0070).  Slowy et al discloses contacting the sample with a sample receiving location of a test strip comprising analyte detection reagents and obtaining signal to evaluate the sample for a quantity (amount) of the analyte (e.g. para’s 0083, 0086, 0090).  Slowey et al discloses the antibacterial agent can be bacteriostatic agent such as sodium azide (e.g. para 0070).  Slowey et al specifically teaches that the preservative inhibits the growth of microorganism (e.g. para 0070).  Slowey et al discloses the analyte can be glucose (e.g. para 0083).  Slowey et al discloses the device comprises a matrix of pores (e.g. para 0050, 0091, Figurs 2-4).  Slowey et al discloses the device can be a lateral flow assay test strip (e.g. para’s 0032, 0083, 0090).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an antibacterial agent such as taught by Slowey et al into 
            Wu et al., Pronovost et al and Slowey et al differ from the instant invention in failing to teach the test strip comprises the antibacterial agent and that the antibacterial agent is present in the sample receiving area (location) of the test strip.
             Liu et al teaches that it is known and conventional in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip and teaches that this provides for the test strip being preserved longer (e.g. para 0028).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate sodium azide such as taught by Liu et al into the sample receiving location of the modified test strip of Wu et al because Liu et al shows that it is known and conventional in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip and teaches that this provides for the test strip being preserved longer.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating an antibacterial agent such as taught by Liu et al into the sample receiving location of the modified test strip of Wu et al.
           Wu et al., Pronovost et al., Slowey et al and Liu et al differ from the instant invention in failing to specifically teach the antibacterial agent is in an amount to destroy 
           Yokoyama et al teaches that it is known in the art that bacteria in a saliva sample can degrade glucose and teaches that an antibacterial agent is added to a saliva sample which does not impair saliva tests for glucose determination (e.g. para 0030).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an effective amount of the antibacterial agent for destroying or inhibiting any bacteria in the modified method and device of Wu et al because Slowey et al specifically teaches that it is known that an antimicrobial agent can be utilized for preservation of a sample and Yokoyama teaches that saliva sample can contain bacteria which degrades glucose and one of ordinary skill in the art would want to include an effective amount of the antibacterial agent for the destruction or inhibition of bacteria in the saliva sample of the modified method and device of Wu et al to provide for a more accurate determination of glucose in a saliva sample because one of ordinary skill in the art would understand that if glucose is degraded then one could not get an accurate result of the amount of glucose.  Further, with respect to an effective amount as instantly recited the optimum amount of agent can be determined by routine experimentation and therefore would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No 
           Wu et al., Pronovost et al., Slowey et al., Liu et al and Yokoyama differ from the instant invention in failing to specifically teach obtaining a signal from the assay device to evaluate the saliva sample for the amount of glucose and fails to teach the device comprises a pore matrix.
           Mink et al disclose a method and device such as a test strip for detecting and quantifying an analyte of interest in an oral fluid sample (e.g. abstract, col 2, lines 28-67, col 6, lines 7-10, col 7, lines 34-67).  Mink et al discloses that the strip is used in a method to detect and/or quantitate virtually any analyte in an oral fluid and specifically teaches the analyte can be glucose (e.g. col 7, line 45 – col 8, line 4).  Mink et al teaches that the oral fluid can be saliva (e.g. col 4, lines 11-20, col 5, lines 37-51).  Mink et al discloses that the detection can be done by visible signal or detection of a signal with a reader (e.g. col 6, lines 10-16, col 7, lines 34-45).  Mink et al discloses that the strip is comprised of a matrix of material (e.g. col 5, line 59 – col 6, line 6).  Mink et al teaches that a blocking strip can be placed between the capillary matrix and the lateral flow chromatorgraphic strip and prevents backflow of reagents from the lateral flow chromatography strip to the capillary matrix (e.g. col 3, lines 45-52).
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detection by a visual signal or signal with a reader such as 
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a pore matrix such as taught by Mink et al into the modified method and device of Wu et al because Mink et al shows that it is known and conventional in the art that assay strips comprise a pore matrix.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a pore matrix such as taught by Mink et al into the modified method and device of Wu et al.   
                    
           Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Pronovost et al, Slowey et al, Liu et al and further in view of Yokoyama et al and Mink et al as applied to claims 1, 7-8, 16-18, 21-22 and 25 and further in view of view of Thomas et al (US 9,023,661).
See above for the teachings of Wu et al., Pronovost et al., Slowey et al., Liu et al Yokoyama et al. and Mink et al
Wu et al., Pronovost et al., Slowey et al., Liu et al., Yokoyama et al and Mink et al differ from the instant invention in failing to teach the test strip comprises a capture probe.

It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate immobilized binding members such as taught by Thomas et al into the modified method and device of Wu et al because Thomas et al teaches that the use of such immobilized binding partners provides for simple, cost-effective sensors for detecting glucose in biological samples.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating immobilized binding members such as taught by Thomas et al into the modified method and device of Wu et al.          

           Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al in view of Pronovost et al, Slowey et al, Liu et al and further in view of Yokoyama et al and Mink et al as applied to claims 1, 7-8, 16-18, 21-22 and 25 and further in view of view of  Gough et al (Archs Oral Biol. Vol 41, No. 2, 1996, pages 141-145). 
See above for the teachings of Wu et al., Pronovost et al., Slowey et al., Liu et al Yokoyama et al. and Mink et al

           Gough et al teaches that it is known in the art to add sodium fluoride at 0.1% (w/v) to a saliva sample when detecting glucose in order to inhibit bacterial degradation of glucose to offer an accurate measurement of glucose concentration (e.g. abstract, pages 141, 142, 144).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate sodium fluoride such as taught by Gough et al into the modified method and device of Wu et al because Gough et al teaches that it is known in the art to add sodium fluoride at 0.1% (w/v) to a saliva sample when detecting glucose in order to inhibit bacterial degradation of glucose to offer an accurate measurement of glucose concentration and that it is essential if accurate results are to be obtained (e.g. abstract).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating sodium fluoride such as taught by Gough et al into the modified method and device of Wu et al.

(2) Response to Argument
103 Rejections Wu in view of Pronovost et al., Slowey et al and Liu and further in view of Yokoyama et al and Mink et al.
Appellant argues that one of ordinary skill in the art would not have any reason to combine a modified method of Wu in view of Pronovost and Slowey with Liu because one of ordinary skill would not be motivated in view of Liu because Liu merely described 
This argument is not found persuasive because the Examiner has not relied upon Liu for the detection of Helicobacter pylori or the relationship of sodium azide with Helicobacter pylori.  The Examiner has relied upon Wu et al., Pronovost et al and Slowey et al for teaching the sample is saliva and the analyte is glucose and that an antibacterial agent such as sodium azide can be used in the method.  As stated above and in the previous office action the Examiner has relied upon Liu for showing that it is known and conventional in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip and that this provides for the test strip being preserved longer.  Slowey et al showed that an analyte such as glucose could be tested for in a saliva sample and also showed that the method could include an antibacterial agent such as sodium azide.  The instant rejection is based on the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case the combination of Wu in view of Pronovost et al., Slowey et al teach that a sample can be placed directly on the sample receiving location of a test strip and teaches the test strip can comprise glucose detection reagents wherein the method is performed with an antibacterial agent such as sodium azide and that the agent inhibits the growth of microorganism and Liu et al shows that it is known and in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip.  Thus, one of ordinary skill in the art would be motivated to incorporate the antibacterial agent into the sample receiving location in the modified test strip and method of Wu.
Appellant argues that Liu does not provide the general teaching or suggestion that any and all sample receiving locations of any and all test strips should include an antibacterial agent, much less a test strip for the detection of glucose where the glucose detection agents are not present in the sample receiving location. Instead, Liu at best describes that sodium azide may be used in the particular test strip configuration of Liu where the sample receiving location includes a reagent of an assay, e.g., urea, that is used to detect a bacterial analyte, i.e., H. pylori.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case the combination of Wu in view of Pronovost et al., Slowey et al teach that a sample can be placed directly on the sample receiving location of a test strip and teaches the test strip can comprise glucose detection reagents wherein the method is performed with an antibacterial agent such as sodium azide and that the agent inhibits the growth of microorganism and Liu et al shows that it is known and in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip.  Thus, one of ordinary skill in the art would be motivated to incorporate the antibacterial agent into the sample receiving location in the modified test strip and method of Wu.
Appellant argues that the Examiner’s asserted combination of Wu, Pronost, and Slowey does not include any analyte detection reagents, much less glucose detection reagents, in the sample receiving location of a test strip.
This argument is not found persuasive because the currently recited claims do not require the sample receiving location of the test strip includes the glucose detection 

103 Rejections of claim 21:
Appellant argues that an element of claim is “the saliva sample is a filtered saliva sample” and that the saliva sample is filtered before placement onto the test strip assay device.  Appellant argues that Mink teaches a test step device which filters the sample after it is placed on the test strip.


103 Rejections of claim 19:
Appellant argues that Thomas does not make up the deficiencies of Wu in view of Pronovost, Slowey, Liu and further in view of Yokoyama and Mink.
This argument is not found persuasivie because of reasons stated above that the combination of Wu in view of Pronovost, Slowey, Liu and further in view of Yokoyama and Mink read on the recited claims and therefore the combination with Thomas is considered appropriate and therefore maintained.

 103 Rejections of claims 23 and 24:
Appellant argues that Gough does not make up the deficiencies of Wu in view of Pronovost, Slowey, Liu and further in view of Yokoyama and Mink.
This argument is not found persuasivie because of reasons stated above that the combination of Wu in view of Pronovost, Slowey, Liu and further in view of Yokoyama and Mink read on the recited claims and therefore the combination with Gough is considered appropriate and therefore maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641

                                                                                                                                                                                                        /JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.